Exhibit 10.3

EXECUTION VERSION

AMENDED AND RESTATED GUARANTY EXTENSION AGREEMENT

This Amended and Restated Guaranty Extension Agreement (this “Agreement”) is
made and entered into as of the 15th day of March, 2010 by and between Lighting
Science Group Corporation, a Delaware corporation (the “Borrower”), and Pegasus
Partners IV, L.P., a Delaware limited partnership (the “Guarantor”).

WHEREAS, the Borrower and the Guarantor previously entered into that certain
Guaranty Extension Agreement, dated as of August 24, 2009 (the “Original
Agreement”).

WHEREAS, the Borrower and the Guarantor wish to amend and restate the Original
Agreement as set forth in this Agreement.

WHEREAS, the Borrower and Bank of Montreal (the “Bank”) have entered into that
certain Bank of Montreal Loan Authorization Agreement dated as of July 25, 2008,
as amended by that certain First Amendment to Bank of Montreal Loan
Authorization Agreement dated as of July 24, 2009 and that certain Second
Amendment to Bank of Montreal Loan Authorization Agreement dated as of
August 24, 2009 (the “Extension Date” and, the Bank of Montreal Loan
Authorization Agreement, as so amended, the “Loan Agreement”), whereby the Bank
has agreed to provide up to $20,000,000 of loans and other financial
accommodations (the “Original Loans”) to the Borrower through August 24, 2010
(the “Maturity Date”).

WHEREAS, the Guarantor has guaranteed the Original Loans pursuant to that
certain Guaranty dated as of July 25, 2008 (as amended, the “Original
Guaranty”).

WHEREAS, the Borrower desires to increase the maximum amount of the Original
Loans available pursuant to the Loan Agreement from $20,000,000 to $25,000,000
(as increased, the “Loans”) by entering into the Third Amendment to Bank of
Montreal Loan Authorization Agreement (the “Loan Increase”) dated as of
March 15, 2010, and has requested that the Guarantor execute an Acknowledgement
and Consent (the “Guarantor Consent”) and a First Amendment to Guaranty (the
“Guaranty Amendment” and, together with the Original Guaranty, and as the same
may be amended from time to time the “Guaranty”) consenting to the Loan Increase
and confirming that the Guaranty remains in full force and effect through the
Maturity Date.

WHEREAS, the Borrower has previously authorized the issuance of units (“Units”)
of its securities, and each such Unit consists of one share of the Borrower’s
Series D Non-Convertible Preferred Stock, par value $0.001 per share, and one
warrant entitling the holder thereof to purchase one share of common stock, par
value $0.001 per share, for $6.00, subject to adjustment pursuant to the Warrant
Agreement between the Borrower and American Stock Transfer & Trust Company, LLC,
as Warrant Agent.

WHEREAS, on March 3, 2010 the Borrower consummated a rights offering (the
“Rights Offering”) pursuant to that certain registration statement on Form S-1
(Registration No. 333-162966), which was initially filed with the Securities and
Exchange Commission on November 6, 2009, pursuant to which the Borrower offered
and sold Units.



--------------------------------------------------------------------------------

WHEREAS, the Guarantor or its assignees have the option (the “Standby Purchase
Option”) to purchase any or all of the Units that were not subscribed for
pursuant to the terms of the Rights Offering (the “Unsubscribed Units”).

WHEREAS, the Borrower and the Guarantor wish to agree to certain terms and
conditions with respect to the Loans, the Guaranty and the consideration
therefor in the event that the Guarantor or its assignees purchase all of the
Unsubscribed Units, which terms and conditions are set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereto, intending to be legally bound, hereby agree as follows:

Section 1. Consent and Guaranty Amendment. The Guarantor hereby agrees to
execute the Guarantor Consent and the Guaranty Amendment and to guarantee the
Loans through, but not after, the Maturity Date.

Section 2. Fee. In order to induce the Guarantor to enter into the Guarantor
Consent and the Guaranty Amendment, the Borrower agrees to pay the Guarantor a
fee (the “Fee”), such Fee to be calculated and paid in accordance with this
Section 2.

(a) The Fee shall be paid by the Borrower upon the earliest to occur of: (i) the
Maturity Date, (ii) the date of termination of the Loan Agreement, (iii) the
date of termination of the Guaranty, (iv) the Fourth Amendment Effective Date
(as defined in Section 3), and (v) a Change of Control (as defined herein) (the
“Fee Payment Date”).

(b) Maturity Date, Early Termination or Fourth Amendment Effective Date. If the
Fee Payment Date is the Maturity Date, the date of termination of the Loan
Agreement, the date of termination of the Guaranty or the Fourth Amendment
Effective Date, the Fee payable pursuant to this Section 2 shall be an amount
equal to the product of: (i) the Average Daily Loan Balance (as defined herein),
multiplied by (ii) the product of: (A) fifteen percent (15%) multiplied by
(B) the Usage Percentage (as defined herein) (such Fee being the “Average Daily
Balance Fee”).

(c) Change of Control. If the Fee Payment Date is the date of a Change of
Control, the Fee payable pursuant to this Section 2 shall be equal to the
greater of: (i) the Average Daily Balance Fee and (ii) an amount equal to the
product obtained by multiplying (A) one percent (1.0%) of the total transaction
consideration (including, without limitation, consideration in the form of the
assumption or discharge of indebtedness) received by the Borrower upon the
Change of Control, by (B) the Usage Percentage.

(d) Issuance of Units in Satisfaction of the Fee. The Borrower shall issue Units
to the Guarantor in full satisfaction of the Fee payable pursuant to this
Section 2, and any Units issued pursuant to this Section 2 shall be in addition
to any Units issued pursuant to the Rights Offering or the Standby Purchase
Option. Such Units shall be issued as follows:

(i) The Guarantor shall be entitled to receive that number of Units equal to one
Unit for each $1.006 of the Fee payable pursuant to this Section 2.

 

2



--------------------------------------------------------------------------------

(ii) As of the Fee Payment Date, the Guarantor shall be deemed, without further
action on its part, to subscribe for the number of Units it is entitled to
receive pursuant to this Section 2 and upon issuance of such Units in payment
and satisfaction of such subscription, the Guarantor shall release the Borrower
from all obligations hereunder in respect of the payment of the Fee.

(iii) The Borrower shall not be required to issue fractions of Units in
satisfaction of the Fee. If any fractional interest in a Unit would be delivered
pursuant to this Section 2, the Guarantor shall be entitled to receive that
number Units obtained by rounding up to the nearest whole Unit.

(iv) As soon as commercially reasonable after the Fee Payment Date, and in any
event, within ten (10) business days thereafter, the Borrower shall issue and
deliver to the Guarantor a certificate or certificates for the number of Units
issuable upon payment of the Fee in accordance with the provisions hereof.

(e) Additional Definitions. For purposes of this Agreement the following terms
will have the indicated meanings:

(i) “Average Daily Loan Balance” shall be an amount equal to the average unpaid
principal balance under the Note (as defined in the Loan Agreement and
determined in accordance with the Bank’s record keeping obligations pursuant to
the Loan Agreement), during the Measurement Period, calculated as of the
applicable Fee Payment Date.

(ii) “Usage Percentage” shall mean the quotient obtained by dividing the number
of days in the Measurement Period by 365.

(iii) “Measurement Period” shall be the period beginning on the Extension Date
and ending on the applicable Fee Payment Date.

(iv) “Change of Control” shall mean the occurrence of any of the following:

(A) the sale, conveyance or disposition of all or substantially all of the
assets of the Borrower (other than pursuant to a joint venture arrangement or
other transaction in which the Borrower, directly or indirectly, receives at
least fifty percent (50%) of the voting equity in another entity or a general
partnership);

 

3



--------------------------------------------------------------------------------

(B) the effectuation of a transaction or series of related transactions in which
more than fifty percent (50%) of the voting power of the Borrower is disposed of
(other than (i) as a direct result of normal, uncoordinated trading activities
in the common stock of the Borrower generally or (ii) solely as a result of the
disposition by a stockholder of the Borrower to an Affiliate of such
stockholder);

(C) the consolidation, merger or other business combination of the Borrower with
or into any other entity, immediately following which the prior stockholders of
the Borrower fail to own, directly or indirectly, at least fifty percent
(50%) of the voting equity of the surviving entity;

(D) a transaction or series of transactions in which any person or “group” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934) acquires more than fifty percent (50%) of the voting equity of the
Borrower (other than the acquisition by a person or “group” that is an Affiliate
of or Affiliated with a person or “group” that immediately prior to such
acquisition, beneficially owned fifty percent (50%) or more of the voting equity
of the Borrower);

(E) the replacement of a majority of the board of directors of the Borrower with
individuals who were not nominated or elected by at least a majority of the
directors at the time of such replacement; or

(F) a transaction or series of transactions that constitutes or results in a
“going private transaction” (as defined in Section 13(e) of the Securities
Exchange Act of 1934 and the regulations of the Securities and Exchange
Commission issued thereunder).

(v) “Affiliate” of, or a person “Affiliated” with, a specified person, is a
person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the person
specified.

Section 3. Fourth Amendment and Fourth Amendment Fee.

(a) Borrower Covenants. To the extent that the Guarantor or its assignees
purchase all, but not less than all, of the Unsubscribed Units, the Borrower
hereby covenants and agrees as follows:

(i) Within five (5) business days of the Borrower’s receipt of payment for the
Unsubscribed Units (the “Standby Purchase Proceeds”), the Borrower shall reduce
the principal amount outstanding with respect to the Loans by an amount equal to
the Standby Purchase Proceeds.

 

4



--------------------------------------------------------------------------------

(ii) The Borrower shall take commercially reasonable efforts to further amend
the Guaranty, the Loan Agreement and, if necessary, the Note (as defined in the
Loan Agreement) (such amendment, collectively, the “Fourth Amendment”), to:
(A) reduce the total amount of the Guaranty required by the Loan Agreement from
$25,000,000 to $10,000,000, and (B) extend the Maturity Date from August 24,
2010 to the first anniversary of the Fourth Amendment Effective Date (as defined
herein) (the “Fourth Amendment Maturity Date”).

(iii) Until the Fourth Amendment has been executed and delivered by the parties
thereto, the Borrower will not make any borrowings pursuant to the Loan
Agreement without the prior consent of the Guarantor, which consent may be
granted or withheld in the sole discretion of the Guarantor.

(b) Guarantor Covenants. The Guarantor shall take commercially reasonable
efforts to provide the Bank with any necessary consents, acknowledgments,
guaranties or other documents (the “Fourth Amendment Guaranty Documents”) that
the Bank may reasonably request in order to effectuate the Fourth Amendment.

(c) Upon the execution of the Fourth Amendment in accordance with this Section 3
and in order to induce the Guarantor to execute and deliver the Fourth Amendment
Guaranty Documents, except as otherwise provided in Section 3(f), the Borrower
agrees to pay the Guarantor a fee (the “Fourth Amendment Fee”), such Fourth
Amendment Fee to be calculated and paid in accordance with this Section 3.

(d) The Fourth Amendment Fee shall be paid by the Borrower upon the earliest to
occur of: (i) the Fourth Amendment Maturity Date, (ii) the date of termination
of the Loan Agreement (as amended pursuant to the Fourth Amendment), (iii) the
date of termination of the Guaranty (as amended pursuant to the Fourth Amendment
Guaranty Documents), and (iv) a Change of Control (the “Fourth Amendment Fee
Payment Date”).

(e) Fourth Amendment Fee. The Fourth Amendment Guaranty Fee shall be equal to
the sum of:

(i) the product of: (A) the Fourth Amendment Average Daily Loan Balance (as
defined herein), multiplied by (B) the product of (1) ten percent
(10%) multiplied by (2) the Fourth Amendment Usage Percentage (as defined
herein), plus

(ii) the product of: (A) the Maximum Fourth Amendment Loan Amount (as defined
herein), multiplied by (B) the product of (1) ten percent (10%) multiplied by
(2) the Fourth Amendment Maximum Loan Fee Usage Percentage (such portion of the
Fourth Amendment Fee being the “Fourth Amendment Maximum Loan Fee”).

 

5



--------------------------------------------------------------------------------

(f) Termination Within 120 Days. Notwithstanding the foregoing, if the Guaranty
(as amended pursuant to the Fourth Amendment Guaranty Documents) is terminated
on or before the 120th day after the Fourth Amendment Effective Date, the
parties agree that the Fourth Amendment Maximum Loan Fee shall be equal to
$0.00.

(g) Issuance of Units in Satisfaction of the Fourth Amendment Fee. The Borrower
shall issue Units to the Guarantor in full satisfaction of the Fourth Amendment
Fee payable pursuant to this Section 3, and any Units issued pursuant to this
Section 3 shall be in addition to any Units issued pursuant to the Rights
Offering or the Standby Purchase Option. Such Units shall be issued as follows:

(i) The Guarantor shall be entitled to receive that number of Units equal to one
Unit for each $1.006 of the Fourth Amendment Fee payable pursuant to this
Section 3.

(ii) As of the Fourth Amendment Fee Payment Date, the Guarantor shall be deemed,
without further action on its part, to subscribe for the number of Units it is
entitled to receive pursuant to this Section 3 upon issuance of such Units in
payment and satisfaction of such subscription, the Guarantor shall release the
Borrower from all obligations hereunder in respect of the payment of the Fourth
Amendment Fee.

(iii) The Borrower shall not be required to issue fractions of Units in
satisfaction of the Fourth Amendment Fee. If any fractional interest in a Unit
would be delivered pursuant to this Section 3, the Guarantor shall be entitled
to receive that number Units obtained by rounding up to the nearest whole Unit.

(iv) As soon as commercially reasonable after the Fourth Amendment Fee Payment
Date, and in any event, within ten (10) business days thereafter, the Borrower
shall issue and deliver to the Guarantor a certificate or certificates for the
number of Units issuable upon payment of the Fourth Amendment Fee in accordance
with the provisions hereof.

(h) Additional Definitions. For purposes of this

(i) “Fourth Amendment Average Daily Loan Balance” shall be an amount equal to
the average unpaid principal balance under the Note (as defined in the Loan
Agreement and as may be amended pursuant to the Fourth Amendment with the
consent of the Guarantor (which consent shall not be unreasonably withheld), and
determined in accordance with the Bank’s record keeping obligations pursuant to
the Loan Agreement), during the Fourth Amendment Measurement Period, calculated
as of the applicable Fourth Amendment Fee Payment Date.

 

6



--------------------------------------------------------------------------------

(ii) “Fourth Amendment Effective Date” shall mean the effective date of the
Fourth Amendment.

(iii) “Fourth Amendment Maximum Loan Fee Measurement Period” shall be the period
beginning on the 121st day after the Fourth Amendment Effective Date and ending
on the applicable Fourth Amendment Fee Payment Date.

(iv) “Fourth Amendment Maximum Loan Fee Usage Percentage” shall mean the
quotient obtained by dividing the number of days in the Fourth Amendment Maximum
Loan Fee Measurement Period by 365.

(v) “Fourth Amendment Measurement Period” shall be the period beginning on the
first calendar day immediately following the Fourth Amendment Effective Date and
ending on the applicable Fourth Amendment Fee Payment Date.

(vi) “Fourth Amendment Usage Percentage” shall mean the quotient obtained by
dividing the number of days in the Fourth Amendment Measurement Period by 365.

(vii) “Maximum Fourth Amendment Loan Amount” shall mean the maximum amount
available pursuant to the Note (as defined in the Loan Agreement and as may be
amended pursuant to the Fourth Amendment with the consent of the Guarantor
(which consent shall not be unreasonably withheld)), during the Fourth Amendment
Maximum Loan Fee Measurement Period, calculated as of the applicable Fourth
Amendment Fee Payment Date.

Section 4. Reimbursement Obligation. The Borrower agrees to reimburse the
Guarantor for all payments made by Guarantor on the Guarantied Obligations (as
defined in the Guaranty), pursuant to the terms of the Guaranty (collectively,
the “Reimbursement Payments”). Each Reimbursement Payment shall be payable
within two (2) business days after the Guarantor notifies the Borrower in
writing of a payment by the Guarantor on a Guarantied Obligation and the amount
of such payment.

Section 5. Overdue Amounts. If the Fee, the Fourth Amendment Fee or a
Reimbursement Payment is not paid when due, it shall bear interest at the lesser
of (a) a per annum rate of interest equal to the prime rate announced by The
Wall Street Journal plus two percent (2%) and (b) the maximum rate allowed by
law.

Section 6. Termination of Guaranty. Upon the payment of the Fee, if the Guaranty
has not already been terminated, the parties shall promptly terminate the
Guaranty in accordance with the terms thereof; provided that, the parties shall
have no obligation to terminate the Guaranty in the event that the Fee is paid
as a result of the Fourth Amendment Effective Date. Upon payment of the Fourth
Amendment Fee, if the Guaranty has not already been terminated, the parties
shall promptly terminate the Guaranty in accordance with the terms thereof.

 

7



--------------------------------------------------------------------------------

Section 7. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 8. Miscellaneous.

(a) This Agreement may be executed in multiple counterparts, each of which shall
be deemed to be an original and all of which taken together shall be deemed to
be one and the same Agreement. Delivery of this Agreement may be effected by
facsimile transmission or electronic mail in portable document format.

(b) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

(c) No party to this Agreement may assign this Agreement or any or all of its
rights or obligations hereunder without first obtaining the written consent of
all other parties hereto.

(d) This Agreement cannot be modified or amended except by a written agreement
executed by all parties hereto.

[Signatures Page to Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first written above.

 

BORROWER: LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Jonathan Cohen

Name:   Jonathan Cohen Title:   Vice President and Chief Accounting Officer
GUARANTOR: PEGASUS PARTNERS IV, L.P. By:   Pegasus Investors IV, L.P., its
general partner By:   Pegasus Investors IV GP, L.L.C., its general partner By:  

/s/ Richard Weinberg

Name:  

Richard Weinberg

Title:  

Vice President

[Signature page to Amended and Restated Guaranty Extension Agreement]